Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 1 of 20 PageID: 1



LAW OFFICES
DECHERT LLP
A PENNSYLVANIA LIMITED LIABILITY PARTNERSHIP
502 CARNEGIE CENTER, SUITE 104
PRINCETON, NJ 08540
(609) 955-3200
ATTORNEYS FOR PLAINTIFFS PAR PHARMACEUTICAL, INC.,
PAR STERILE PRODUCTS, LLC, AND
ENDO PAR INNOVATION COMPANY, LLC
_____________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


PAR PHARMACEUTICAL, INC., PAR
STERILE PRODUCTS, LLC, and ENDO PAR                    Civil Action No. _____________
INNOVATION COMPANY, LLC

                              Plaintiffs,

               v.

SANDOZ INC.

                              Defendant.



                                            COMPLAINT

       Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

Company, LLC (collectively “Par”), for their complaint against Sandoz Inc. (“Sandoz”), hereby

allege as follows:

                                             PARTIES

       1.      Plaintiff Par Pharmaceutical, Inc. (“Par Pharmaceutical”) is a corporation

organized and existing under the laws of the State of New York, having a principal place of

business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977. Par Pharmaceutical develops,

manufactures, and markets pharmaceutical products in the United States.
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 2 of 20 PageID: 2



       2.      Plaintiff Par Sterile Products, LLC (“Par Sterile Products”) is a limited liability

company organized and existing under the laws of Delaware, having its principal place of

business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977. Par Sterile Products

develops, manufactures, and markets injectable pharmaceutical products, and provides

manufacturing services to the biopharmaceutical and pharmaceutical industry.

       3.      Plaintiff Endo Par Innovation Company (“EPIC”) is a limited liability company

organized and existing under the laws of Delaware, having its principal place of business at 1

Ram Ridge Road, Chestnut Ridge, New York 10977.

       4.      Upon information and belief, Defendant Sandoz Inc. (“Sandoz”) is a corporation

organized and existing under the law of Colorado, having its corporate offices and principal

place of business at 100 College Road West, Princeton, New Jersey 08540. Sandoz is a

pharmaceutical company that markets pharmaceutical products in the United States.

                                     NATURE OF ACTION

       5.      This is an action for infringement of United States Patent Nos. 9,375,478 (“the

‘478 Patent”), 9,687,526 (“the ‘526 Patent”), 9,744,209 (“the ‘209 Patent”), 9,744,239 (“the ‘239

Patent”), 9,750,785 (“the ‘785 Patent”), and 9,937,223 (“the ‘223 Patent”) (collectively, “the

Patents-in-Suit”). This action is based upon the Patent Laws of the United States, 35 U.S.C. §

100, et seq.

                                JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) (patent infringement).




                                                 2
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 3 of 20 PageID: 3



        7.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c), and

1400(b) because, inter alia, Sandoz has its principal place of business in New Jersey and

maintains laboratories and facilities in New Jersey, and thus resides in this district.

        8.      This Court has personal jurisdiction over Sandoz because, inter alia, Sandoz has

its principal place of business in New Jersey and maintains laboratories and facilities in New

Jersey, and thus resides in this district.

                               THE DRUG APPROVAL PROCESS

        9.      A company seeking to market a new pharmaceutical drug in the United States

must first obtain approval from the U.S. Food and Drug Administration (“FDA”), typically

through the filing of a New Drug Application (“NDA”). See 21 U.S.C. § 355(a). The sponsor of

the NDA is required to submit to FDA information on all patents claiming the drug that is the

subject of the NDA, or a method of using that drug, and FDA then lists the patent information in

its publication, the Approved Drug Products with Therapeutic Equivalence Evaluations, which is

referred to as the “Orange Book.” See 21 U.S.C. § 355(b)(1) and (c)(2).

        10.     Alternatively, a company seeking to market a generic version of a previously

approved drug is not required to submit a full NDA. Instead, it may file an Abbreviated New

Drug Application (“ANDA”). See 21 U.S.C. § 355(j). The generic drug approval process is

considered “abbreviated” because the generic manufacturer may piggyback on the innovator

company’s data and FDA’s prior finding of safety and efficacy by demonstrating, among other

things, that the generic product is bioequivalent to the previously approved drug (the “referenced

listed drug” or “branded drug”).

        11.     In conjunction with this “abbreviated” application process, Congress has put in

place a process for resolving patent disputes relating to generic drugs, pursuant to which an




                                                  3
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 4 of 20 PageID: 4



ANDA filer must provide certifications addressing each of the patents listed in the Orange Book

for the branded drug. See 21 U.S.C. § 355(j)(2)(A)(vii); 21 C.F.R. § 314.94(a)(12). An ANDA

filer may certify, for instance, that it believes a patent is invalid or will not be infringed by the

manufacture, use, or sale of the generic drug for which the ANDA is submitted. See 21 U.S.C. §

355(j)(2)(A)(vii)(IV);. See also 21 C.F.R. § 314.94(a)(12)(i)(A)(4). This is known as a

“Paragraph IV Certification.”

        12.     The filer of an ANDA with a Paragraph IV Certification must also provide notice

to both the owner of the listed patents and the holder of the NDA for the referenced listed drug.

This “Paragraph IV Notice” must include a detailed statement of the factual and legal bases for

the applicant’s belief that the challenged patent is invalid or not infringed by the proposed

generic product. See 21 U.S.C. § 355(j)(2)(B); 21 C.F.R. § 314.95.

        13.     If the patentee or NDA holder files a patent infringement action within 45 days of

receiving a Paragraph IV Notice from an ANDA filer, final approval of the ANDA is subject to a

30-month stay. See 21 U.S.C. § 355(j)(5)(B)(iii); 21 C.F.R. § 314.107(b)(3). The 30-month stay

is important to the innovator companies because it protects them from the severe financial harm

that could otherwise ensue from the FDA granting approval to an infringing product without first

providing an opportunity for the infringement case to be resolved. Put another way, the

innovator company is assured of a 30-month period during which it may try to enforce its

intellectual property rights and resolve any patent dispute before the generic product enters the

market. See 21 U.S.C. 355(j)(5)(B)(iii).




                                                   4
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 5 of 20 PageID: 5



                                 FACTUAL BACKGROUND

                                       The Patents-in-Suit

       14.     On June 28, 2016, the United States Patent and Trademark Office (“PTO”) duly

and legally issued the ‘478 Patent, entitled “Vasopressin Formulations for Use in Treatment of

Hypotension,” to Par Pharmaceutical as assignee. A true and correct copy of the ‘478 Patent is

attached as Exhibit A. Par Pharmaceutical owns the ‘478 Patent.

       15.     On June 27, 2017, the PTO duly and legally issued the ‘526 Patent, entitled

“Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical as

assignee. A true and correct copy of the ‘526 Patent is attached as Exhibit B. Par

Pharmaceutical owns the ‘526 Patent.

       16.     On August 29, 2017, the PTO duly and legally issued the ‘209 Patent, entitled

“Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical as

assignee. A true and correct copy of the ‘209 Patent is attached as Exhibit C. Par

Pharmaceutical owns the ‘209 Patent.

       17.     On August 29, 2017, the PTO duly and legally issued the ‘239 Patent, entitled

“Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical as

assignee. A true and correct copy of the ‘239 Patent is attached as Exhibit D. Par

Pharmaceutical owns the ‘239 Patent.

       18.     On September 5, 2017, the PTO duly and legally issued the ‘785 Patent, entitled

“Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical as

assignee. A true and correct copy of the ‘785 Patent is attached as Exhibit E. Par

Pharmaceutical owns the ‘785 Patent.




                                                5
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 6 of 20 PageID: 6



       19.     On April 10, 2018, the PTO duly and legally issued the ‘223 Patent, entitled

“Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical as

assignee. A true and correct copy of the ‘223 Patent is attached as Exhibit F. Par

Pharmaceutical owns the ‘223 Patent.

       20.     EPIC is the exclusive licensee of the Patents-in-Suit.

                                        VASOSTRICT®

       21.     Vasopressin, the active ingredient in VASOSTRICT® (described below), is a

polypeptide hormone that causes contraction of vascular and other smooth muscle cells.

VASOSTRICT® is a lifesaving drug often used when the blood pressure of a critical care patient

drops precipitously.

       22.     On September 25, 2012, JHP Pharmaceuticals (“JHP”) submitted NDA No.

204485, under § 505(b)(2) of the Federal Food, Drug, and Cosmetic Act (FDCA), seeking FDA

approval for a vasopressin injection product to increase blood pressure in adults with

vasodilatory shock. On April 17, 2014, the FDA approved NDA 204485 as the first FDA-

approved vasopressin injection product for use in a clinical setting in the United States.

       23.     On February 20, 2014, Par Pharmaceutical Companies, Inc. acquired JHP

Pharmaceuticals, LLC. On February 26, 2014, JHP Pharmaceuticals, LLC changed its name to

Par Sterile Products, LLC.

       24.     Par Sterile Products submitted supplemental NDAs including supplemental NDA

Nos. 204485/S-003 and 204485/S-004 for the current formulations of VASOSTRICT®—20

units/mL in 1mL vials and 200 units/10mL in 10mL multi-dose vials. On March 18, 2016, the

FDA approved NDA No. 204485/S-003 for the 20 units/mL in 1mL vial formulation of




                                                 6
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 7 of 20 PageID: 7



VASOSTRICT®. On December 17, 2016, the FDA approved NDA No. 204485/S-004 for the

200 units/10mL in 10mL vial formulation of VASOSTRICT®.

       25.     Par Sterile Products is the holder of NDA 204485, including all supplements

thereto, for VASOSTRICT®.

       26.     Par timely submitted information regarding the Patents-in-Suit for listing in the

Orange Book with respect to VASOSTRICT®, pursuant to 21 U.S.C. § 355(b)(1) and (c)(2).

The FDA thereafter listed the Patents-in-Suit in the Orange Book, pursuant to 21 C.F.R. §

314.53(e).

       27.     VASOSTRICT® is FDA-approved as indicated to increase blood pressure in

adults with vasodilatory shock (e.g., post-cardiotomy or sepsis) who remain hypotensive despite

fluids and catecholamines. Par markets and sells its VASOSTRICT® products to hospitals, both

directly and via group purchasing organizations and wholesalers. VASOSTRICT® has enjoyed

tremendous commercial success, with 2017 annual sales of $400 million.

                 Sandoz’s Infringing Generic Vasopressin Injection Product

       28.     Upon information and belief, on or before August 31, 2018, Sandoz submitted

ANDA No. 212069 (the “Sandoz ANDA”) pursuant to 35 U.S.C. § 355(j), seeking approval to

engage in the commercial manufacture, use, and sale of a proposed generic Vasopressin Injection

USP, 200 units/10mL (20 units/mL), referencing Par’s VASOSTRICT® products as the

reference listed drug (the “Proposed ANDA Product”). The dosage form of the Proposed ANDA

Product is a multiple dose injection solution.

       29.     On or about August 31, 2018, Sandoz sent Par Pharmaceutical, Par Sterile

Products, and EPIC a notice stating that Sandoz had submitted its ANDA seeking approval to




                                                 7
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 8 of 20 PageID: 8



manufacture, use, or sell the Proposed ANDA Product prior to the expiration of the ‘478, ‘526,

‘209, ‘239, ‘785, and ‘223 Patents (the “Paragraph IV Notice”).

       30.     The Paragraph IV Notice advised that the Sandoz ANDA includes Paragraph IV

Certifications stating that it is Sandoz’s opinion that the Patents-in-Suit are invalid and not

infringed by the Proposed ANDA Product.

                                      COUNT I
                           INFRINGEMENT OF THE ‘239 PATENT

       31.     Par incorporates each of the preceding paragraphs as if fully set forth herein.

       32.     Sandoz’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial

manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘239

Patent, constitutes infringement of the ‘239 Patent under 35 U.S.C. § 271(e)(2)(A).

       33.     Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘239 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘239 Patent under 35 U.S.C. §§ 271(a)-(c).

       34.     In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘239 Patent, which recites as follows:

               Claim 1: A method of increasing blood pressure in a human in need
       thereof, the method comprising:
               a) providing a pharmaceutical composition for intravenous administration
       consisting of, in a unit dosage form:
                       i) from about 0.01mg/mL to about 0.07 mg/mL of vasopressin or a
       pharmaceutically-acceptable salt thereof;
                       ii) optionally chlorobutanol;
                       iii) acetic acid, acetate, or a combination thereof;
                       iv) 0-2% vasopressin degradation products; and
                       v) water;


                                                  8
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 9 of 20 PageID: 9



                  b) diluting the unit dosage form in a diluent to provide a concentration
          from about 0.1 units/mL to about 1 unit/mL of vasopressin or the
          pharmaceutically-acceptable salt thereof; and
                  c) administering the diluted unit dosage form to the human by intravenous
          administration; wherein:
                  the unit dosage form has a pH of 3.5 to 4.1;
                  the administration provides to the human from about 0.01 units of
          vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
          0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
          minute; and
                  the human is hypotensive.

          35.    If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment

recited in claim 1. By virtue of its proposed product label and other conduct, Sandoz would

actively and intentionally induce such infringement.

          36.    Any launch by Sandoz of its Proposed ANDA Product before expiration of the

‘239 Patent would cause Par to suffer immediate and irreparable harm.

          37.    Upon information and belief, Sandoz was aware of the existence of the ‘239

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed ANDA Product will lead to infringement of the ‘239

Patent.

          38.    Sandoz’s infringement of the ‘239 Patent is willful.

                                      COUNT II
                            INFRINGEMENT OF THE ‘223 PATENT

          39.    Par incorporates each of the preceding paragraphs as if fully set forth herein.

          40.    Sandoz’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial

manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘223

Patent, constitutes infringement of the ‘223 Patent under 35 U.S.C. § 271(e)(2)(A).



                                                   9
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 10 of 20 PageID: 10



       41.     Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘223 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘223 Patent under 35 U.S.C. §§ 271(a)-(c).

       42.     In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘223 Patent, which recites as follows:

               Claim 1: A method of increasing blood pressure in a human in need
       thereof, the method comprising:
               a) providing a pharmaceutical composition for intravenous administration
       comprising:
               i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
       pharmaceutically acceptable salt thereof;
               ii) acetate buffer; and
               iii) water; wherein the pharmaceutical composition has a pH from about
       3.7 to about 3.8;
               wherein the pharmaceutical composition is provided in a container;
               b) puncturing a dispensing region of the container a first time and drawing
       from the container a portion of the pharmaceutical composition;
               c) intravenously administering the portion of the pharmaceutical
       composition to the human; wherein:
               the human is hypotensive;
               d) puncturing the dispensing region of the container a second time and
       drawing from the container a second portion of the pharmaceutical composition;
       wherein:
               the second time that the dispensing region of the container is punctured
       occurs at least 48 hours after the first time that the dispensing region of the
       container is punctured;
               e) intravenously administering the second portion of the pharmaceutical
       composition to the human; wherein:
               the administration of the second portion of the pharmaceutical
       composition provides to the human from about 0.01 units of vasopressin or the
       pharmaceutically acceptable salt thereof per minute to about 0.1 unites of
       vasopressin or the pharmaceutically acceptable salt thereof per minute.

       43.     If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment




                                                10
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 11 of 20 PageID: 11



recited in claim 1. By virtue of its proposed product label and other conduct, Sandoz would

actively and intentionally induce such infringement.

          44.   Any launch by Sandoz of its Proposed ANDA Product before expiration of the

‘223 Patent would cause Par to suffer immediate and irreparable harm.

          45.   Upon information and belief, Sandoz was aware of the existence of the ‘223

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed ANDA Product will lead to infringement of the ‘223

Patent.

          46.   Sandoz’s infringement of the ‘223 Patent is willful.

                                     COUNT III
                           INFRINGEMENT OF THE ‘478 PATENT

          47.   Par incorporates each of the preceding paragraphs as if fully set forth herein.

          48.   Sandoz’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial

manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘478

Patent, constitutes infringement of the ‘478 Patent under 35 U.S.C. § 271(e)(2)(A).

          49.   Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘478 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘478 Patent under 35 U.S.C. §§ 271(a)-(c).

          50.   In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘478 Patent, which recites as follows:




                                                 11
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 12 of 20 PageID: 12



                  Claim 1: A method of increasing blood pressure in a human in need
          thereof, the method comprising administering to the human in a unit dosage form,
          wherein the unit dosage form consists essentially of:
                  a) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
          pharmaceutically-acceptable salt thereof;
                  b) 10 mM acetate buffer; and
                  c) water; wherein:
                  the unit dosage form has a pH of 3.8;
                  the administration provides to the human from about 0.01 units of
          vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
          0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
          minute; and
                  the human is hypotensive

          51.    If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment

recited in claim 1. By virtue of its proposed product label and other conduct, Sandoz would

actively and intentionally induce such infringement.

          52.    Any launch by Sandoz of its Proposed ANDA Product before expiration of the

‘478 Patent would cause Par to suffer immediate and irreparable harm.

          53.    Upon information and belief, Sandoz was aware of the existence of the ‘478

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed ANDA Product will lead to infringement of the ‘478

Patent.

          54.    Sandoz’s infringement of the ‘478 Patent is willful.

                                      COUNT IV
                            INFRINGEMENT OF THE ‘526 PATENT

          55.    Par incorporates each of the preceding paragraphs as if fully set forth herein.

          56.    Sandoz’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial




                                                  12
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 13 of 20 PageID: 13



manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘526

Patent, constitutes infringement of the ‘526 Patent under 35 U.S.C. § 271(e)(2)(A).

       57.     Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘526 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘526 Patent under 35 U.S.C. §§ 271(a)-(c).

       58.     In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘526 Patent, which recites as follows:

                Claim 1: A method of increasing blood pressure in a human in need
       thereof, the method comprising:
                a) providing a pharmaceutical composition for intravenous administration
       comprising:
                i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
       pharmaceutically-acceptable salt thereof;
                ii) acetic acid; and
                iii) water; wherein:
       the pharmaceutical composition has a pH of 3.8;
                b) storing the pharmaceutical composition at 2-8° C. for at least 4 weeks;
       and
                c) intravenously administering the pharmaceutical composition to the
       human; wherein:
                the administration provides to the human from about 0.01 units of
       vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
       0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
       minute; wherein:
                the human is hypotensive; wherein:
                the pharmaceutical composition exhibits less than about 5% degradation
       after storage at 2-8° C. for about four weeks.

       59.     If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment

recited in claim 1. By virtue of its proposed product label and other conduct, Sandoz would

actively and intentionally induce such infringement.



                                                13
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 14 of 20 PageID: 14



          60.    Any launch by Sandoz of its Proposed ANDA Product before expiration of the

‘526 Patent would cause Par to suffer immediate and irreparable harm.

          61.    Upon information and belief, Sandoz was aware of the existence of the ‘526

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed ANDA Product will lead to infringement of the ‘526

Patent.

          62.    Sandoz’s infringement of the ‘526 Patent is willful.

                                      COUNT V
                            INFRINGEMENT OF THE ‘785 PATENT

          63.    Par incorporates each of the preceding paragraphs as if fully set forth herein.

          64.    Sandoz’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial

manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘785

Patent, constitutes infringement of the ‘785 Patent under 35 U.S.C. § 271(e)(2)(A).

          65.    Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘785 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘785 Patent under 35 U.S.C. §§ 271(a)-(c).

          66.    In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘785 Patent, which recites as follows:

                 Claim 1: A pharmaceutical composition comprising, in a unit dosage form,
          from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
          pharmaceutically acceptable salt thereof, wherein the unit dosage form further
          comprises impurities that are present in an amount of 0.9% to 1.7%; wherein the




                                                  14
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 15 of 20 PageID: 15



          impurities have from about 85% to about 100% sequence homology to SEQ ID
          NO.: 1, and wherein the unit dosage form has a pH of 3.7-3.9.

          67.   If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment

recited in claim 1. By virtue of its proposed product label and other conduct, Sandoz would

actively and intentionally induce such infringement.

          68.   Any launch by Sandoz of its Proposed ANDA Product before expiration of the

‘785 Patent would cause Par to suffer immediate and irreparable harm.

          69.   Upon information and belief, Sandoz was aware of the existence of the ‘785

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed ANDA Product will lead to infringement of the ‘785

Patent.

          70.   Sandoz’s infringement of the ‘785 Patent is willful.

                                     COUNT VI
                           INFRINGEMENT OF THE ‘209 PATENT

          71.   Par incorporates each of the preceding paragraphs as if fully set forth herein.

          72.   Sandoz’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial

manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘209

Patent, constitutes infringement of the ‘209 Patent under 35 U.S.C. § 271(e)(2)(A).

          73.   Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘209 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘209 Patent under 35 U.S.C. §§ 271(a)-(c).




                                                 15
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 16 of 20 PageID: 16



          74.    In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘209 Patent, which recites as follows:

                  Claim 1: A method of increasing blood pressure in a human in need
          thereof, the method comprising administering to the human a unit dosage form,
          wherein the unit dosage form comprises from about 0.01 mg/mL to about 0.07
          mg/mL of vasopressin or a pharmaceutically acceptable salt thereof; wherein:
                  the unit dosage form has a pH of 3.7-3.9;
                  the unit dosage form further comprises impurities that are present in an
          amount of 0.9% - 1.7%, wherein the impurities have from about 85% to about
          100% sequence homology to SEQ ID NO.: 1;
                  the administration provides to the human from about 0.01 units of
          vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
          0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
          minute; and
                  the human is hypotensive

          75.    If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment

recited in claim 1. By virtue of its proposed product label and other conduct, Sandoz would

actively and intentionally induce such infringement.

          76.    Any launch by Sandoz of its Proposed ANDA Product before expiration of the

‘209 Patent would cause Par to suffer immediate and irreparable harm.

          77.    Upon information and belief, Sandoz was aware of the existence of the ‘209

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed ANDA Product will lead to infringement of the ‘209

Patent.

          78.    Sandoz’s infringement of the ‘209 Patent is willful.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request the following relief:




                                                  16
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 17 of 20 PageID: 17



       A.      A judgment that Sandoz has infringed the ‘239 Patent, and a declaration that

Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘239 Patent;

       B.      A judgment that Sandoz has infringed the ‘223 Patent, and a declaration that

Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘223 Patent;

       C.      A judgment that Sandoz has infringed the ‘478 Patent, and a declaration that

Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘478 Patent;

       D.      A judgment that Sandoz has infringed the ‘526 Patent, and a declaration that

Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘526 Patent;

       E.      A judgment that Sandoz has infringed the ‘785 Patent, and a declaration that

Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘785 Patent;

       F.      A judgment that Sandoz has infringed the ‘209 Patent, and a declaration that

Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘209 Patent;

       G.      An order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date of any

approval of Sandoz’s ANDA No. 211538 under § 505(j) of the Federal Food, Drug and Cosmetic

Act, 21 U.S.C. § 355(j), shall not be earlier than the last expiration date of the Patents-in-Suit,

including any extensions;




                                                  17
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 18 of 20 PageID: 18



        H.      A permanent injunction, pursuant to 35 U.S.C. §271(e)(4)(B) and 35 U.S.C.

§ 283, restraining and enjoining Sandoz, its officers, agents, servants and employees, and those

persons in active concert or participation with any of them, from infringement of the Patents-in-

Suit for the full terms thereof, including any extensions;

        I.      An order that damages or other monetary relief be awarded to Plaintiffs if Sandoz

engages in the commercial manufacture, use, offer to sale, sale, distribution, or importation of

Sandoz’s Proposed ANDA Products, or induces such conduct by others, prior to the expiration of

the Patents-in-Suit, and any additional period of exclusivity to which Plaintiffs are or become

entitled, and that such damages or monetary relief be trebled and awarded to Plaintiffs with

prejudgment interest;

        J.      Reasonable attorneys’ fees, filing fees, and reasonable costs of suit incurred by

Plaintiffs in this action; and

        K.      Such other and further relief as the Court may deem just and proper




                                                 18
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 19 of 20 PageID: 19



 Dated: October 11, 2018                  /s/ Robert D. Rhoad
                                          Robert D. Rhoad
                                          DECHERT LLP
                                          502 Carnegie Center, Suite #104
                                          Princeton, NJ 08540
                                           Tel: (609)-955-3200
                                           robert.rhoad@dechert.com

                                          Martin J. Black
                                          Sharon K. Gagliardi
                                          Brian M. Goldberg
                                          Luke Reilly
                                          DECHERT LLP
                                          Cira Centre
                                          2929 Arch Street
                                          Philadelphia, PA 19104
                                          Tel: (215) 994-4000
                                          martin.black@dechert.com
                                          sharon.gagliardi@dechert.com
                                          brian.goldberg@dechert.com

                                          Jonathan D.J. Loeb, Ph.D
                                          DECHERT LLP
                                          2440 W. El Camino Real
                                          Suite 700
                                          Mountain View, CA 94040
                                          Tel: (650) 813-4995
                                          jonathan.loeb@dechert.com

                                          Blake B. Greene
                                          DECHERT LLP
                                          300 W. 6th Street, Suite 2010
                                          Austin, TX 78701
                                          Tel: (512) 394-3000
                                          blake.greene@dechert.com

                                          Attorneys for Plaintiffs Par
                                          Pharmaceutical, Inc., Par Sterile
                                          Products, LLC, and Endo Par
                                          Innovation Company, LLC




                                     19
Case 3:18-cv-14895-BRM-DEA Document 1 Filed 10/11/18 Page 20 of 20 PageID: 20



                        LOCAL CIVIL RULE 11.2 CERTIFICATION

       Pursuant to Local Civil Rule 11.2, the undersigned attorney for Plaintiffs Par

Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC

certifies that to the best of his knowledge, the matter in controversy is not the subject of another

action pending in any court or of any pending arbitration or administrative proceeding. Plaintiffs

do note, however, that one or more of the patents-in-suit are the subject of other actions pending

in this and other federal districts, encaptioned Par Pharmaceutical, Inc. et al v. QuVa Pharma,

Inc. et al, CA No. 3:17-cv-06115 (D.N.J.), Par Pharmaceutical, Inc. et al v. Eagle

Pharmaceuticals, Inc., CA No. 1:18-cv-00823 (D. Del.), and Athenex Pharma Solutions, LLC et

al v. Par Pharmaceutical, Inc. et al, CA No. 1:18-cv-00896 (W.D.N.Y.).




 Dated:        October 11, 2018                       Respectfully submitted,

                                                      /s/ Robert D. Rhoad
                                                      Robert D. Rhoad

                                                      Attorney for Plaintiff Par Pharmaceutical,
                                                      Inc., Par Sterile Products, LLC, and Endo Par
                                                      Innovation Company, LLC




                                                 20
